The judgment of the supreme court was affirmed'by the court of appeals, June 19, 1858.
The full case and points are in the State Library, vol. 73 case, No. 9.
Note.—We received this case from General Bullard, plaintiffs’ attorney, for publication. It was written out by him, in full, including the head note, and it is on his responsibility alone, that we publish it. It is difficult for ns to understand how this important case should have been overlooked or unnoticed for so long a time, and especially why there was no written opinion given in it, by either the general term of the supieme court or the court of appeals. Bep.